UNITED STATES OF AMERICA,

ROSA ANDREA RIOS (2),

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No. 19CR2012-WQH

Plaintiff,
Vs.

Defendant.

 

 

 

Oo kk OF

LI Oo

xX

Dated: 6/18/2019 fp /

CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

DEPUTY
IT APPEARING that the defendant is now entitled to be discharged for the reason that:

 

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Government for dismissal, without prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or

a jury has been waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Indictment/Information:

8:1324(a)(1(A)Gi), (v)D, (a)(1)(B)@) — Transportation of Certain Aliens for Financial

 

Gain and Aiding and Abetting

 

 

  

Hon. Mitchell D. Démbin
United States Magistrate Judge
